DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on June 15, 2021, have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-16, 19, 37, and 52 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over PHUYAL et al., US 20180324581 A1, hereinafter “PHUYAL,” in view of Merz et al., US 20180275654 A1, hereinafter “Merz.”
Consider claim 1. PHUYAL discloses: 
a method (see paragraph [0006]: An embodiment is directed to a method of operating a drone-coupled user equipment (UE), comprising determining whether the drone-coupled UE is engaged in a flying state, and transmitting a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determining) comprising: 
receiving a state transition configuration corresponding to an aerial vehicle (see paragraph [0022]: FIG. 11A illustrates a process of selectively implementing a flying state protocol or a non-flying state protocol for a drone-coupled UE in accordance with an embodiment of the disclosure; see figure 11A step 1105A: implement a flying state protocol or a non-flying state protocol for the drone-coupled UE –hence receiving a state transition configuration corresponding to an aerial vehicle; see also paragraph [0101]: ... in at least one embodiment, different flying state handover protocols may be established based on whether an in-flight drone-coupled UE is in "Connected" mode or "Idle" mode with respect to the terrestrial wireless communication subscriber network); and 
transmitting a state transition report based on the state transition configuration (see paragraphs [0006] and [0008]: transmitting a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determining; see also paragraph [0076]: Referring to FIG. 10A, at block 1005A, the drone-coupled UE transmits a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determination of block 1000A. In an example, the message of block 1005A may expressly indicate whether the drone-coupled UE is currently engaged in the flying state (e.g., via dedicated RRC signaling). For example, the message of block 1005A may be a measurement reporting message configured with a new parameter such as nowFlying=True or nowFlying=False. In another example, the drone-coupled UE may have different identifiers for use during terrestrial mode and flight mode (e.g., different International Mobile Subscriber Identities (IMSIs), new Globally Unique Temporary Identifier (GUTI) when the drone-coupled UE is in the flying state, different certificate ID/code, etc.). The drone-coupled UE may use these different IDs to communicate whether the drone-coupled UE is operating in the flying state or a non-flying state). 

Merz, nonetheless, in related art, suggests wherein the state transition configuration at the aerial vehicle comprises at least one state transition condition that triggers transition between a ground state and an airborne state (see paragraph [0400]: When the vehicle 110 is in any "on ground" state 901, activation of the kill switch 122 ("killSwitchOn" event) will cause the vehicle 110 to transition to the "engine off" state 902 in which the engine of the vehicle 110 is turned off...); detecting, at the aerial vehicle, the at least one state transition condition (see paragraph [0400]: ... The vehicle 110 may return to the "on ground" state 901 when the vehicle lands and touches down on the ground ("touchDown" event)); transitioning, at the aerial vehicle, between the ground state and the airborne state in response to detecting the at least one state transition condition (see paragraph [0400]: ... once the vehicle 110 takes off and becomes airborne ("airborne" event), the vehicle 110 will transition to the "airborne" state 903...).
Although PHUYAL discloses transmitting a state transition report based on the state transition configuration (see paragraphs [0006] and [0008]: transmitting a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determining; see also paragraph [0076]: Referring to FIG. 10A, at block 1005A, the drone-coupled UE transmits a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determination of block 1000A. In an example, the message of block 1005A may expressly indicate whether the drone-coupled UE is currently engaged in the flying state (e.g., via dedicated RRC signaling). For example, the message of block 1005A may be a measurement reporting message configured with a new parameter such as nowFlying=True or nowFlying=False. In another example, the drone-coupled UE may have different identifiers for use during terrestrial mode and flight mode (e.g., different International Mobile Subscriber Identities (IMSIs), new Globally Unique Temporary Identifier (GUTI) when the drone-coupled UE is in the flying state, different certificate ID/code, etc.). The drone-coupled UE may use these different IDs to communicate whether the drone-coupled UE is operating in the flying state or a non-flying state), he is not specific regarding wherein the transmitting is from the aerial vehicle.
However, Merz further suggests wherein the transmitting is from the aerial vehicle (see fig. 1, paragraphs [0408]: A remote pilot is able to manually control the vehicle 110 using a standard remote controller 130, which may operate on a 2.4 GHz transmitter frequency...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Merz’s teachings in relation to the claimed invention, thus providing techniques for controlling an unmanned aerial vehicle, as discussed by Merz (see paragraph [0001]).

Consider claim 2. PHUYAL in view of Hygh teaches claim 1; and PHUYAL further suggests wherein the state transition configuration comprises at least one state transition condition, and the at least one state transition condition comprises a first trigger that initiates transition to a ground state and a second trigger that initiates transition to an airborne state (see paragraph [0078]: Referring to FIG. 10A, in another example, the message of block 1005A may be transmitted to the network component in an event-triggered manner each time a flight status of the drone-coupled UE changes (e.g., each time the drone-coupled UE transitions between the flying state and the non-flying state). For example, the drone-coupled UE may continuously monitor various parameters (e.g., altitude/height, speed, direction of movement, etc.) and may transmit the message of block 1005A once one or more of the measured parameters cross(es) respective threshold(s) (e.g., which may be provided to the dr1-one-coupled UE by the network). In another example, the message of block 1005A may be transmitted to the network component in each instance of a periodic message (e.g., the measurement reporting message noted above) irrespective of whether the flight status of the drone-coupled UE has changed. Further, the process of FIG. 10A may execute after the process of FIG. 8 in at least one example; see also claim 1: wherein the transmitting occurs in an event-triggered manner each time a flight status of the drone-coupled UE changes). 
Consider claim 3. PHUYAL in view of Hygh teaches claim 2; and PHUYAL further suggests wherein the at least one state transition condition comprises an altitude of the aerial vehicle passing a threshold altitude (see paragraph [0075]: ...In another 
Consider claim 4. PHUYAL in view of Hygh teaches claim 2; and PHUYAL further suggests wherein the first trigger that initiates transition to the ground state is selected from the group comprising: an altitude of the aerial vehicle being less than a threshold altitude and a horizontal velocity of the aerial vehicle being less than a threshold horizontal velocity (see paragraphs [0075], [0078], [0084]); a number of neighboring cellular networks having a reference signal received power greater than a threshold reference signal received power being less than a threshold number (see paragraphs [0086], [0099], [0102]); and the altitude of the aerial vehicle being less than the threshold altitude (see paragraphs [0075], [0078], [0084], [0087]) and the number of neighboring cellular networks having a reference signal received power greater than the threshold reference signal received power being less than the threshold number (see paragraphs [0086], [0099], [0102]). 
Consider claim 5. PHUYAL in view of Hygh teaches claim 2; and PHUYAL further suggests wherein the second trigger that initiates transition to the airborne state 
Consider claim 6. PHUYAL in view of Hygh teaches claim 1; and PHUYAL further suggests wherein the state transition configuration comprises at least one conditional handover parameter (see paragraphs [0077], [0086], [0094]-[0100]), and the at least one conditional handover parameter comprises a first set of parameters for a ground state (see paragraphs [0017], [0047], [0060], [0061], [0069], [0075], [0087], ) and a second set of parameters for an airborne state (see paragraphs [0061], [0104]). 
Consider claim 7. PHUYAL in view of Hygh teaches claim 6; and PHUYAL further suggests wherein the first set of parameters comprises a neighboring cellular network having a reference signal received power better than a serving cellular network by a first offset, the second set of parameters comprises the neighboring cellular network having a reference signal received power better than the serving cellular network by a second offset, or some combination thereof (see paragraphs [0086], [0099], [0102]).
claim 9. PHUYAL in view of Hygh teaches claim 1; and PHUYAL further suggests determining whether one or more state transition conditions of the state transition configuration occur (see paragraph [0078]); and transmitting the state transmission report in response to the one or more state transition conditions occurring (see paragraphs [0006] and [0008]).
Consider claim 10. PHUYAL in view of Hygh teaches claim 1; and PHUYAL further suggests wherein the state transmission report comprises a current state (see paragraph [0084], [0099], [0104]), a measured altitude (see paragraph [0075], [0078], [0084]), a reference signal received power of a serving cellular network (see paragraphs [0086], [0099], [0102]), a reference signal received power of a strongest neighboring cellular network (see paragraphs [0086], [0099], [0102]), an average reference signal received power of neighboring cellular networks (see paragraph [0086]), a measured number of neighboring cellular networks (see [0099]), a measured number of neighboring cellular networks having a reference signal received power greater than a threshold reference signal received power, or some combination thereof (see paragraphs [0086], [0099], [0102]). 
Consider claim 11. PHUYAL in view of Hygh teaches claim 1; and PHUYAL further suggests receiving a state transition command (see paragraph [0123]) based on the state transition report (see paragraphs [0006] and [0008]); and transmitting a report indicating completion of the state transition command (see paragraphs [0006] and [0008]).
Consider claim 12. PHUYAL in view of Hygh teaches claim 1; and PHUYAL further suggests receiving a radio resource control configuration based on the state 
Consider claim 13. PHUYAL in view of Hygh teaches claim 12; and PHUYAL further suggests receiving the first handover command based on a state of the aerial vehicle (see paragraphs [0077], [0086], [0088], [0096], [0099], [0101]); in response to receiving the first handover command, performing a handover procedure (see paragraph [0077]); and accessing a target base unit (see paragraph [0099]).
Consider claim 14. PHUYAL in view of Hygh teaches claim 12; and PHUYAL further suggests receiving the second handover command based on a state of the aerial vehicle (see paragraphs [0077], [0086], [0088], [0096], [0099], [0101]), wherein the second handover command comprises a trigger condition (see paragraphs [0098, [0099], [0103], [0106]]); in response to receiving the second handover command, determining whether the trigger condition is triggered based on the state of the aerial vehicle (see paragraphs [0077], [0086], [0088], [0096], [0099], [0101]); in response to the trigger condition being triggered, performing a handover procedure (see paragraph [0077]); and accessing a target base unit (see paragraph [0099]).
Consider claim 15. PHUYAL in view of Hygh teaches claim 12; and PHUYAL further suggests receiving a handover procedure in response to transmitting the state transition report (see paragraphs [0077], [0086], [0088], [0096], [0099], [0101]); in response to execution of the handover procedure failing, transmitting a radio link failure report comprising state information of the aerial vehicle (see paragraph [0095]); 
Consider claim 16. PHUYAL in view of Hygh teaches claim 1; and PHUYAL further suggests transmitting a measurement report based on a measurement (see paragraph [0076], [0078], [0084], [0104]).
Consider claim 19. PHUYAL discloses: 
an apparatus comprising: (see paragraph [0006]: operating a drone-coupled user equipment (UE), comprising determining whether the drone-coupled UE is engaged in a flying state, and transmitting a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determining) comprising: 
a receiver that receives a state transition configuration corresponding to an aerial vehicle (see paragraph [0022]: FIG. 11A illustrates a process of selectively implementing a flying state protocol or a non-flying state protocol for a drone-coupled UE in accordance with an embodiment of the disclosure; see figure 11A step 1105A: implement a flying state protocol or a non-flying state protocol for the drone-coupled UE –hence receiving a state transition configuration corresponding to an aerial vehicle; see also paragraph [0101]: ... in at least one embodiment, different flying state handover protocols may be established based on whether an in-flight drone-coupled UE is in "Connected" mode or "Idle" mode with respect to the terrestrial wireless communication subscriber network); and 
(see paragraphs [0006] and [0008]: transmitting a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determining; see also paragraph [0076]: Referring to FIG. 10A, at block 1005A, the drone-coupled UE transmits a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determination of block 1000A. In an example, the message of block 1005A may expressly indicate whether the drone-coupled UE is currently engaged in the flying state (e.g., via dedicated RRC signaling). For example, the message of block 1005A may be a measurement reporting message configured with a new parameter such as nowFlying=True or nowFlying=False. In another example, the drone-coupled UE may have different identifiers for use during terrestrial mode and flight mode (e.g., different International Mobile Subscriber Identities (IMSIs), new Globally Unique Temporary Identifier (GUTI) when the drone-coupled UE is in the flying state, different certificate ID/code, etc.). The drone-coupled UE may use these different IDs to communicate whether the drone-coupled UE is operating in the flying state or a non-flying state).
However, after amendment to the claim, PHUYAL fails to disclose wherein the state transition configuration at the aerial vehicle comprises at least one state transition condition that triggers transition between a ground state and an airborne state; detecting, at the aerial vehicle, the at least one state transition condition; transitioning, 
Merz, nonetheless, in related art, suggests wherein the state transition configuration at the aerial vehicle comprises at least one state transition condition that triggers transition between a ground state and an airborne state (see paragraph [0400]: When the vehicle 110 is in any "on ground" state 901, activation of the kill switch 122 ("killSwitchOn" event) will cause the vehicle 110 to transition to the "engine off" state 902 in which the engine of the vehicle 110 is turned off...); detecting, at the aerial vehicle, the at least one state transition condition (see paragraph [0400]: ... The vehicle 110 may return to the "on ground" state 901 when the vehicle lands and touches down on the ground ("touchDown" event)); transitioning, at the aerial vehicle, between the ground state and the airborne state in response to detecting the at least one state transition condition (see paragraph [0400]: ... once the vehicle 110 takes off and becomes airborne ("airborne" event), the vehicle 110 will transition to the "airborne" state 903...).
Although PHUYAL discloses transmitting a state transition report based on the state transition configuration (see paragraphs [0006] and [0008]: transmitting a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determining; see also paragraph [0076]: Referring to FIG. 10A, at block 1005A, the drone-coupled UE transmits a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determination of block 1000A. In an example, the message of block 1005A may expressly indicate whether the drone-coupled UE is currently engaged in the flying state (e.g., via dedicated RRC signaling). For example, the message of block 1005A may be a measurement reporting message configured with a new parameter such as nowFlying=True or nowFlying=False. In another example, the drone-coupled UE may have different identifiers for use during terrestrial mode and flight mode (e.g., different International Mobile Subscriber Identities (IMSIs), new Globally Unique Temporary Identifier (GUTI) when the drone-coupled UE is in the flying state, different certificate ID/code, etc.). The drone-coupled UE may use these different IDs to communicate whether the drone-coupled UE is operating in the flying state or a non-flying state), he is not specific regarding wherein the transmitting is from the aerial vehicle.
However, Merz further suggests wherein the transmitting is from the aerial vehicle (see fig. 1, paragraphs [0408]: A remote pilot is able to manually control the vehicle 110 using a standard remote controller 130, which may operate on a 2.4 GHz transmitter frequency...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Merz’s teachings in relation to the claimed invention, thus providing techniques for controlling an unmanned aerial vehicle, as discussed by Merz (see paragraph [0001]).
Consider claim 37. PHUYAL discloses: 
a method (see paragraph [0006]: An embodiment is directed to a method of operating a drone-coupled user equipment (UE), comprising determining whether the drone-coupled UE is engaged in a flying state, and transmitting a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determining) comprising: 
transmitting a state transition configuration corresponding to an aerial vehicle (see paragraph [0022]: FIG. 11A illustrates a process of selectively implementing a flying state protocol or a non-flying state protocol for a drone-coupled UE in accordance with an embodiment of the disclosure; see figure 11A step 1105A: implement a flying state protocol or a non-flying state protocol for the drone-coupled UE –hence receiving a state transition configuration corresponding to an aerial vehicle; see also paragraph [0101]: ... in at least one embodiment, different flying state handover protocols may be established based on whether an in-flight drone-coupled UE is in "Connected" mode or "Idle" mode with respect to the terrestrial wireless communication subscriber network); and 
receiving a state transition report based on the state transition configuration (see paragraphs [0006] and [0008]: transmitting a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determining; see also paragraph [0076]: Referring to FIG. 10A, at block 1005A, the drone-coupled UE transmits a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determination of block 1000A. In an example, the message of block 1005A may expressly indicate whether the drone-coupled UE is currently engaged in the flying state (e.g., via dedicated RRC signaling). For example, the message of block 1005A may be a measurement reporting message configured with a new parameter such as nowFlying=True or nowFlying=False. In another example, the drone-coupled UE may have different identifiers for use during terrestrial mode and flight mode (e.g., different International Mobile Subscriber Identities (IMSIs), new Globally Unique Temporary Identifier (GUTI) when the drone-coupled UE is in the flying state, different certificate ID/code, etc.). The drone-coupled UE may use these different IDs to communicate whether the drone-coupled UE is operating in the flying state or a non-flying state).
However, after amendment to the claim, PHUYAL fails to disclose wherein the state transition configuration at the aerial vehicle comprises at least one state transition condition that triggers transition between a ground state and an airborne state; detecting, at the aerial vehicle, the at least one state transition condition; transitioning, at the aerial vehicle, between the ground state and the airborne state in response to detecting the at least one state transition condition.
Merz, nonetheless, in related art, suggests wherein the state transition configuration at the aerial vehicle comprises at least one state transition condition that triggers transition between a ground state and an airborne state (see paragraph [0400]: When the vehicle 110 is in any "on ground" state 901, activation of the kill switch 122 ("killSwitchOn" event) will cause the vehicle 110 to transition to the "engine off" state 902 in which the engine of the vehicle 110 is turned off...); detecting, at the aerial vehicle, the at least one state transition condition (see paragraph [0400]: ... The vehicle 110 may return to the "on ground" state 901 when the vehicle lands and touches down on the ground ("touchDown" event)); transitioning, at the aerial vehicle, between the ground state and the airborne state in response to detecting the at least one state transition condition (see paragraph [0400]: ... once the vehicle 110 takes off and becomes airborne ("airborne" event), the vehicle 110 will transition to the "airborne" state 903...).
Although PHUYAL discloses transmitting a state transition report based on the state transition configuration (see paragraphs [0006] and [0008]: transmitting a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determining; see also paragraph [0076]: Referring to FIG. 10A, at block 1005A, the drone-coupled UE transmits a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determination of block 1000A. In an example, the message of block 1005A may expressly indicate whether the drone-coupled UE is currently engaged in the flying state (e.g., via dedicated RRC signaling). For example, the message of block 1005A may be a measurement reporting message configured with a new parameter such as nowFlying=True or nowFlying=False. In another example, the drone-coupled UE may have different identifiers for use during terrestrial mode and flight mode (e.g., different International Mobile Subscriber Identities (IMSIs), new Globally Unique Temporary Identifier (GUTI) when the drone-coupled UE is in the flying state, different certificate ID/code, etc.). The drone-coupled UE may use these different IDs to communicate whether the drone-coupled UE is operating in the flying state or a non-flying state), he is not specific regarding wherein the transmitting is from the aerial vehicle.
However, Merz further suggests wherein the transmitting is from the aerial vehicle (see fig. 1, paragraphs [0408]: A remote pilot is able to manually control the vehicle 110 using a standard remote controller 130, which may operate on a 2.4 GHz transmitter frequency...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Merz’s teachings in relation to the claimed invention, thus providing techniques for controlling an unmanned aerial vehicle, as discussed by Merz (see paragraph [0001]).
Consider claim 52. PHUYAL discloses: 
an apparatus comprising: (see paragraph [0006]: operating a drone-coupled user equipment (UE), comprising determining whether the drone-coupled UE is engaged in a flying state, and transmitting a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determining) comprising: 
a transmitter that transmits a state transition configuration corresponding to an aerial vehicle (see paragraph [0022]: FIG. 11A illustrates a process of selectively implementing a flying state protocol or a non-flying state protocol for a drone-coupled UE in accordance with an embodiment of the disclosure; see figure 11A step 1105A: implement a flying state protocol or a non-flying state protocol for the drone-coupled UE –hence receiving a state transition configuration corresponding to an aerial vehicle; see also paragraph [0101]: ... in at least one embodiment, different flying state handover protocols may be established based on whether an in-flight drone-coupled UE is in "Connected" mode or "Idle" mode with respect to the terrestrial wireless communication subscriber network); and 
(see paragraphs [0006] and [0008]: transmitting a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determining; see also paragraph [0076]: Referring to FIG. 10A, at block 1005A, the drone-coupled UE transmits a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determination of block 1000A. In an example, the message of block 1005A may expressly indicate whether the drone-coupled UE is currently engaged in the flying state (e.g., via dedicated RRC signaling). For example, the message of block 1005A may be a measurement reporting message configured with a new parameter such as nowFlying=True or nowFlying=False. In another example, the drone-coupled UE may have different identifiers for use during terrestrial mode and flight mode (e.g., different International Mobile Subscriber Identities (IMSIs), new Globally Unique Temporary Identifier (GUTI) when the drone-coupled UE is in the flying state, different certificate ID/code, etc.). The drone-coupled UE may use these different IDs to communicate whether the drone-coupled UE is operating in the flying state or a non-flying state).
However, after amendment to the claim, PHUYAL fails to disclose wherein the state transition configuration at the aerial vehicle comprises at least one state transition condition that triggers transition between a ground state and an airborne state; detecting, at the aerial vehicle, the at least one state transition condition; transitioning, at the aerial vehicle, between the ground state and the airborne state in response to detecting the at least one state transition condition.
(see paragraph [0400]: When the vehicle 110 is in any "on ground" state 901, activation of the kill switch 122 ("killSwitchOn" event) will cause the vehicle 110 to transition to the "engine off" state 902 in which the engine of the vehicle 110 is turned off...); detecting, at the aerial vehicle, the at least one state transition condition (see paragraph [0400]: ... The vehicle 110 may return to the "on ground" state 901 when the vehicle lands and touches down on the ground ("touchDown" event)); transitioning, at the aerial vehicle, between the ground state and the airborne state in response to detecting the at least one state transition condition (see paragraph [0400]: ... once the vehicle 110 takes off and becomes airborne ("airborne" event), the vehicle 110 will transition to the "airborne" state 903...).
Although PHUYAL discloses transmitting a state transition report based on the state transition configuration (see paragraphs [0006] and [0008]: transmitting a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determining; see also paragraph [0076]: Referring to FIG. 10A, at block 1005A, the drone-coupled UE transmits a message to a network component of a terrestrial wireless communication subscriber network that indicates a result of the determination of block 1000A. In an example, the message of block 1005A may expressly indicate whether the drone-coupled UE is currently engaged in the flying state (e.g., via dedicated RRC signaling). For example, the message of block 1005A may be a measurement reporting message configured with a new parameter such as nowFlying=True or nowFlying=False. In another example, the drone-coupled UE may have different identifiers for use during terrestrial mode and flight mode (e.g., different International Mobile Subscriber Identities (IMSIs), new Globally Unique Temporary Identifier (GUTI) when the drone-coupled UE is in the flying state, different certificate ID/code, etc.). The drone-coupled UE may use these different IDs to communicate whether the drone-coupled UE is operating in the flying state or a non-flying state), he is not specific regarding wherein the transmitting is from the aerial vehicle.
However, Merz further suggests wherein the transmitting is from the aerial vehicle (see fig. 1, paragraphs [0408]: A remote pilot is able to manually control the vehicle 110 using a standard remote controller 130, which may operate on a 2.4 GHz transmitter frequency...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Merz’s teachings in relation to the claimed invention, thus providing techniques for controlling an unmanned aerial vehicle, as discussed by Merz (see paragraph [0001]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over PHUYAL et al., US 20180324581 A1, hereinafter “PHUYAL,” in view of Hygh et al., US 10001843 B2, hereinafter “Hygh,” as applied to claim 1, further in view of Merz et al., US 20180275654 A1, hereinafter “Merz.”
claim 8. PHUYAL in view of Hygh teaches claim 1, but is silent regarding transmitting a response indicating that the state transition configuration is accepted in response to receiving the state transition configuration.
Hygh, in analogous art, which discloses remote-controlling aerial vehicles, i.e., drone, car, airplane, helicopter, etc. (see column 4 lines 23-29), suggests transmitting a response indicating that the state transition configuration is accepted in response to receiving the state transition configuration (see column 9 lines 15-21, 51-53: At any given time step, the state machines can be instantiated for each gesture type, and each state machine can continuously inspect the instantaneous sensor data 167 from the IMU 165 in order to initialize or instantiate, transition individual states along a state string, terminate a current state string, or trigger an accept state or final state... The memory 180 can include a state machine reporter 182 that can report such final state transitions 188 to an output generator 160 of the modular sensing device 150).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Hygh’s teachings in relation to the claimed invention, thus implementing/improving remotely operated self-propelled devices, as suggested by Hygh (see Abstract and column 1 lines 20-22).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PHUYAL et al., US 20180324581 A1, hereinafter “PHUYAL,” in view of Hygh et al., US 10001843 B2, hereinafter “Hygh,” as applied to claim 16, further in view of Chen et al., US 10804989 B2, hereinafter “Chen.”
Consider claim 17. PHUYAL in view of Hygh teaches claim 16, but is silent regarding prior to the expiration of a timer, completing the measurement upon detection 
Chen, in related art, i.e., wherein a WTRU may be embodied in other apparatuses or devices, such as a sensor, consumer electronics, a wearable device such as a smart watch or smart clothing, a medical or eHealth device, a robot, industrial equipment, a drone, a vehicle such as a car, truck, train, or airplane (see column 15 lines 22-26), suggests expiration of a timer, completing the measurement upon detection of a cell meeting predetermined criteria and upon expiration of the timer, measuring all detected cells (see column 27 lines 34-44; column 54 lines 58-62).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Chen’s teachings in relation to the claimed invention, thus providing means in which a UE may provide an observation of the communications conditions to a TRP or gNB or cell, and allow the TRP or gNB or cell to adjust either the general or specific mobility sets accordingly, wherein the reporting of the observation of communications conditions may occur in accordance to a policy, i.e., wherein the UE may report the change in conditions in response to a signal dropping below, or rising above, a given threshold, or in response to a lost connection, as suggested by Chen (see column 5 lines 55-63).
Consider claim 18. PHUYAL teaches claim 16, but is silent regarding performing the measurement using a measurement configuration, wherein the measurement configuration comprises a maximum number of cells for which measurements are reported in the measurement report.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Chen’s teachings in relation to the claimed invention, thus providing means in which a UE may provide an observation of the communications conditions to a TRP or gNB or cell, and allow the TRP or gNB or cell to adjust either the general or specific mobility sets accordingly, wherein the reporting of the observation of communications conditions may occur in accordance to a policy, i.e., wherein the UE may report the change in conditions in response to a signal dropping below, or rising above, a given threshold, or in response to a lost connection, as suggested by Chen (see column 5 lines 55-63).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., state transition communication for an aerial vehicle.
US 10451743 B2		US 10317533 B2		US 8892265 B2
US 6259379 B1		US 6043759 A
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
August 4, 2021